Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the US patent application filed on March 15, 2021. 

2. Claims 18-45 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “obtaining head data from a player’s head; processing the head data to create a computerized model of the player's head; providing a computerized reference surface; comparing the computerized model of the player's head with the computerized reference surface to assess whether the computerized model of the player's head extends through the computerized reference surface; and when said computerized model of the player's head does not extend through the computerized reference surface, creating a digital model of an energy attenuation layer based in part upon said computerized model of the player's head,” in independent claim 18, 
“obtaining head data from a player's head using a scanning device; providing a plurality of helmet models, wherein each helmet model has both a size and a reference surface; selecting one of the helmet models from the plurality of helmet models; comparing the obtained head data against the reference surface of the selected helmet model to assess whether the obtained head data extends through the reference surface; and when the obtained head data does not extend through the reference surface, obtaining a physical helmet shell that (1) corresponds to the selected helmet model and (ii) is configured to receive a physical energy attenuation layer,” in independent claim 30,
“a physical helmet shell configured to receive a head of the player; and an energy attenuation layer removably positioned within the physical helmet shell, wherein the energy attenuation layer includes: (i) an outer surface that resides adjacent to an inner surface of the shell, (ii) an inner surface that resides adjacent to an outer surface of a player's head when the protective sports helmet is worn by the player, and (iii) a thickness that is defined between: (a) the outer surface of the energy attenuation layer and (b) the inner surface of the energy attenuation layer, and wherein at least one extent of the thickness of the energy attenuation layer is equal to or greater than a corresponding predetermined minimum dimension that extends between: (c) a point on the outer surface of the energy attenuation layer, and (d) a corresponding point on a computerized reference surface,” in independent claim 39, which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure. 
 
NPL to Tan et al. discloses a protective helmet, interior foam paddings, a Hybrid3 headform, a range of material properties for the foam padding, and stress propagation to the headform during ballistic impact.

US 8,894,514 to J. Jennings disloses a protective helmet apparatus for use by sports players.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192